WENTWORTH, Judge.
In this appeal the public defender has filed an Anders1 brief as to appellant’s conviction, but asserts that the trial court erred in retaining jurisdiction over the first one third of appellant’s sentence without stating with particularity the reasons therefor.2 Appellant has filed a pro se brief asserting several errors, including ineffective assistance of counsel. The alleged sentencing error and those alleged in the pro se brief have not been presented to the lower court, being raised for the first time by this appeal. We therefore decline to address those issues, and affirm the conviction and sentence without prejudice to appellant’s right to seek relief pursuant to Fla.R. Crim.P. 3.850. See Williams v. State, 350 So.2d 1140 (Fla. 1st DCA 1977); Sawyer v. State, 401 So.2d 939 (Fla. 1st DCA 1981).
Affirmed.
ERVIN and NIMMONS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. Because we grant no relief, we do not address the procedural issue raised by the inclusion of a sentencing challenge in a so-called “Anders" brief.